  

USM-285 is a 5-part form.

U.S. Department of Justice PROCESS RECEIPT AND RETURN syls-

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

b Ppereasi NUMBER

United States of America 3:17-CR-82
DEFENDANT 2019 JUN 2 Dit: OF PROCESS
Randall Keith Beane, et al. 7 mbiiad % Order for Interlocutory Sale
NAME OF INDIVIDUAL, COMPANY. CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

U.S. DISTRICT COUR}
SERVE J 2017 Entegra Cornerstone 45B; 45 foot diesel motorhanies Fine U Kee WU LE 0411C082752; Topaz in color
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

c/o USMS “

 

Fill out the form and print 5 copies, Sign as needed and route as Specified below.

      

  
  
 

 
  

 

 

PLAINTIFF

 

 

 

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Nuniber af process 1 fn
served with this Form 285 2
Gretchen Mohr
Assistant U.S. Attorney Number of parties to be
U.S. Attorney's Office served in this case
800 Market Street, Suite 211
Knoxville, TN 37902 Check for service
| - on US.A

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses.
All Telephone Numbers, and Estimated Times Available for Service):

Fold Fold

~ 17-FB1-004612 - Sell/Liquidate property and hold funds for conclusion of case and reshttioRD py: et

DATE: 5/30/19 TIME; Var

U.S. MARSHAL E/TN

Ke JOXVIL L = TN

 

 

 

 

 

 

  

 

 

TNR V To

Signature of Attorney other Originator requesting service on behalf of: wv. PLAINTIFF TELEPHONE NUMBER DATE

Gretchen Mol | by J. Sovey ~ DEFENDANT 865.545.4167 05/29/2019

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve
(Sign only for USM 285 if more “1. 7q Y 7 Y Saf, q
than one USM 285 is submitted) CG No No __ Zs f-

 

 

 

 

 

 

{hereby certify and return that | __ have personally served , __| have legal evidence of service. KZ Pave executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below

 

“TI hereby certify and return that | am unable to locate the individual. company, corporation, etc. named above (See remarks below)

 

 

Name and title of individual served (if'not shown above} __| A person of suitable age and discretion
then residing in defendant's usual place
; of abode
Address (complete only different than shown above) Date, Time

 

(o/ ale / 2.200 in

Signature of US. Marshal or Deputy
HA Qn Use

 

 

 

Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)

bos Oo |O les | 0 re

REMARKS: Asset: pts fuls m, peapalenca  paphts baw.
Proceed! will be depos. ted +o SADE vat Conclusion ae

 

 

 

 

 

 

tiweeradyioe |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD

3. NOTICE OF SERVICE

4. BILLING STATEMENT*: To be returned to the U.S Marshal with payment. Form USM-285
ifany amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80
5. ACKNOWLEDGMENT OF RECEIPT Automated 01/00

Case 3:17-cr-00082-TAV-DCP Document 264 Filed 06/27/19 Page1of1 PagelD #: 19390
